                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 VATANA LAY, ESQ.
                                                             2   Nevada Bar No. 12993
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: vatana.lay@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff Bank of America, N.A.
                                                             7
                                                                                               UNITED STATES DISTRICT COURT
                                                             8
                                                             9                                         DISTRICT OF NEVADA

                                                            10   BANK OF AMERICA, N.A.;                                 Case No.: 2:16-cv-02280-GMN-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                       Plaintiff,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 vs.                                                    JOINT STIPULATION OF DISMISSAL
                      LAS VEGAS, NEVADA 89134




                                                            12                                                          WITH PREJUDICE
                                                                 ANTELOPE HOMEOWNERS ASSOCIATION;
AKERMAN LLP




                                                            13   DANNY AND TATIANNA LLC; THE JAMES
                                                                 LUTZ TRUST; ABSOLUTE COLLECTIONS
                                                            14   SERVICES, LLC;

                                                            15                         Defendants.

                                                            16

                                                            17          Bank of America, N.A. (BANA), Antelope Homeowners Association (HOA), The James Lutz
                                                            18   Trust (Trust), and Absolute Collections Services, LLC (Absolute), pursuant to Rule 41(a)(1)(A)(ii),
                                                            19   jointly dismiss all claims brought or that could have been brought against each other in this suit, with
                                                            20   prejudice. BANA additionally dismisses pursuant to Rule 41(a)(1)(A)(i) all claims it brought against
                                                            21   Danny and Tatianna LLC with prejudice.
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///

                                                                                                                  1
                                                             1          The Trust disclaims any right to the excess proceeds that arose from Absolute’s foreclosure of

                                                             2   the lien held by HOA that encumbered the Property.

                                                             3          DATED this 19th day of November, 2018.

                                                             4
                                                                  AKERMAN LLP                                       ABSOLUTE        COLLECTION           SERVICES,
                                                             5
                                                                                                                    LLC
                                                             6
                                                                  /s/ Vatana Lay                                    /s/ Shane D. Cox
                                                             7    ARIEL E. STERN, ESQ.                              SHANE D. COX, ESQ.
                                                                  Nevada Bar No. 8276                               Nevada Bar No. 13852
                                                             8    VATANA LAY, ESQ.                                  7485 W. Azure, Ste. 129
                                                                  Nevada Bar No. 12993                              Las Vegas, NV 89130
                                                             9
                                                                  1635 Village Center Circle, Suite 200             Attorney for Defendant Absolute
                                                            10    Las Vegas, Nevada 89134                           Collection Services, LLC
                                                                  Attorneys for Plaintiff
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Bank of America, N. A.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13    LIPSON, NEILSON, COLE, SELTZER &                  MORRIS LAW CENTER
                                                                  GARIN, P.C.
                                                            14
                                                                  /s/ Karen Kao                                     /s/ Sarah A. Morris
                                                            15
                                                                  J. WILLIAM EBERT, ESQ.                            SARAH A. MORRIS, ESQ.
                                                            16    Nevada Bar No. 2697                               Nevada Bar No. 8461
                                                                  KAREN KAO, ESQ.                                   BRIAN A. MORRIS, ESQ.
                                                            17    Nevada Bar No. 14386                              Nevada Bar No. 11217
                                                                  9900 Covington Cross Dr.                          TIMOTHY A. WISEMAN, ESQ.
                                                            18    Suite 120                                         Nevada Bar No. 13786
                                                                  Las Vegas, NV 89144                               5450 W. Sahara Avenue, Suite 330
                                                            19
                                                                  Attorneys for Antelope                            Las Vegas, Nevada 89146
                                                            20    Homeowners Association                            Attorneys for the James Lutz Trust

                                                            21

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                2
                                                             1                                                   ORDER

                                                             2          Bank of America, N.A., Antelope Homeowners Association, The James Lutz Trust, and

                                                             3   Absolute Collections Services, LLC, the Parties agreement, and good cause appearing therefore,

                                                             4          IT IS ORDERED title to the real property located 7852 Garden Rock Street, Las Vegas,

                                                             5   Nevada 89149, APN 125-18-113-109 will be quieted in favor of the James Lutz Trust.

                                                             6          IT IS FURTHER ORDERED that all claims in this case are dismissed with prejudice, each

                                                             7   side to bear its own attorney fees and costs. This is the final judgment of this Court.

                                                             8
                                                             9           DATED this _____
                                                                                     20   day of November, 2018.

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                                                       Gloria M. Navarro, Chief Judge
                                                            13
                                                                                                                       UNITED STATES DISTRICT COURT
                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  3
